DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 8, it is unclear how the moveable axis “faces” the rod.  It is unclear how a line can face something.  The metes and bounds of the claims cannot be ascertained.  Furthermore, it is unclear how the shaft protrusion is formed on a movable axis when the axis is imaginary.  Likewise, it is unclear how a groove may be formed on the imaginary axis.
	With regard to claim 9, the claim states a pully support portion is supported by a distal end of the rod.  It is unclear how if the pulley is supported by the distal end, the rod and pulley support portion are in contact with each other at a position lower than the distal end as required later in the claim. Furthermore, it is unclear how an imaginary line face a rod.  The metes and bounds of the claim cannot be ascertained.
	With regard to claim 10, it is unclear how an imaginary line face a rod.  The metes and bounds of the claim cannot be ascertained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huotari et al (WO 2008/062101 A1).
	With regard to claim 9, as best understood, Huotari discloses an instrument hose support device (abstract; figs. 1-4) comprising: 
	a rod (8) that supports an instrument hose at a position higher than an instrument (fig. 1); a pulley support portion (11/12/13) that is supported by a distal end of the rod (fig. 4); and 4PRELIMINARY AMENDMENTAttorney Docket No.: Q254823Appln. No.: National Stage of PCT/JP2017/041437a pulley (9a) that is supported by the pulley support portion (fig. 4) and over which the instrument hose is looped (fig. 2), wherein the pulley support portion rotates freely and swings freely with an imaginary line as a movable axis (figs. 2,4; pg. 7, lines 9-33), the imaginary line intersecting the distal end and facing the rod (figs. 1-4), and wherein, when the rod capable of tilting or standing with a proximal end side as an axis is standing (pgs. 9-10; figs. 2-3), the rod and the pulley support portion are in contact with each other at a position lower than the distal end (pg. 7, lines 9-33, wherein rod is adjustable).
	With regard to claim 17, Huotari further discloses a dental treatment apparatus (fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huotari et al (WO 2008/062101 A1) in view of Palloch (4,144,755).
	With regard to claim 8, Huotari discloses an instrument hose support device (abstract; figs. 1-4) comprising: 
	a rod (8) that supports an instrument hose (7) at a position higher than an instrument (fig. 1); a pulley support portion (11/12/13) that is supported by a distal end of the rod (fig. 4); a pulley (9a) that is supported by the pulley support portion (fig. 4) and over which the instrument hose is looped (fig. 2); a shaft protrusion (16) that is formed on a movable axis (figs. 2,4; pg. 7, lines 9-33), the movable axis being an imaginary line that intersects the distal end and that faces the rod (figs. 1-4); and a groove (18) that is formed on the movable axis and into which the shaft protrusion is inserted (fig. 4), and wherein the pulley support portion rotates freely and swings freely (pgs. 9-10; figs. 2-3).
	Huotari fails to disclose a taper is formed in the shaft protrusion or in the groove.
	Palloch discloses a pulley arrangement wherein the pulley and groove are tapered (col. 1, lines 14-15; figs. 1,3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huotari and utilize a tapered shaft or groove as taught by Palloch in order to simplify insertion of the pulley.
	With regard to claim 13, Huotari further discloses a dental treatment apparatus (fig. 1).
	
Allowable Subject Matter
Claims 10-11, 15-16, 18-19, and 22-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 12, 14, 20, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the claim(s). Instrument hose support devices are known as discussed above. However, the cited prior art lacks the limitations of the second member of the pulley support device in combination with the other supporting elements nor the contact protrusion as required by the claims and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
8/18/2022